DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 5/2/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – Discussion regarding 112 rejection of claim 22: In the OA mailed on Feb. 02, 2022, the OA rejects claim 22 as failing to comply with the written description requirement. Applicants respectfully traverse this rejection as the specification complies with the written description requirement. Paragraph [0058], which refers to Fig. 10, discusses which components perform processing of optical data link layer addresses and additionally in view of paragraph [0040]. Paragraphs referenced as in Application publication.
Examiner’s response – In paragraph [0058] (“in Application publication”), Applicant states “After a head-end 600 is powered on 1000, the head-end 600 sends out 1002 one or more message(s) requesting new network clients 604 (network clients 604 that the head-end 600 is unaware of) to identify themselves by reporting to the head-end 600 with their respective serial number. The head-end 600 also sends out 1002 network parameters including initial network client transmit power levels using, for example, a station management message(s). The network clients 604 respond using slot allocation(s) given by the head-end 600 for new network clients 604 to respond. After successfully receiving new network client serial numbers, the head-end 600 assigns each new network client 604 a network identification number (NC-ID) and requests 1004 the new network clients 604 to adjust their transmitting power level.” Those are common practices/procedures as recommended in ITU-T G.983., and used/disclosed by Lee et al (US 2003/0133460); also refer to the reference US 2002/0057688 as “[t]he prior art made of record and not relied upon is considered pertinent to applicant's disclosure” in the Conclusion.
2). Applicant’s argument – Paragraphs [0023], [0031] [0073] disclose that Tan et al teaches that pluggable optical transceiver modules are different than ONU/ONTs and OLTs because the former plugs into the later. Tan et al teaches pluggable optical transceiver module plug into hosts, and ONU/ONTs and OLTs can be the host. Again, Tan et al teaches they are not the same thing, yet the rejections rely on conflating them which again Tan et al does not do. The suggested combination is to make the ONT in Stiscia pluggable in view of the alleged teachings of Tan et al, however, this is simply not supported by either reference alone or in combination. On the contrary, Tan et al teaches away from the suggested combination and supports the novelty and non-obviousness of Applicants' claims. 	
Examiner’s response – in paragraph [0023], Tan et al clearly indicates “The light source or transmitter for the ONU (optical network unit, i.e. the transceiver 100A) on customer premises (i.e. at the home 130) is 1310 nm wavelength”, and in paragraph [0031], Tan et al discloses “An optical transceiver having a filter with the exemplary reflective and transmissive wavelengths may be used in the optical network unit (ONU) on customer premises for example. In an alternate exemplary embodiment, the filter 206 or 206' may be made transparent to light at a wavelength of 1550 nm and reflective to light at a wavelength of 1310 nm for use in the OLT with a light source generating a light beam at a wavelength of 1550 nm”; as shown in Figures 2 and 4-6, the filter (206/206’) is implemented in the optical transceiver module. That is, the optical network unit (ONU) and the transceiver 100A are “the same thing”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-8 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiscia et al (US 2004/0141759) in view of Tan et al (US 2004/0208601) and Applicant Admitted Prior Art (AAPA: “Prior Art” Figures 1-3, paragraphs [003]-[007] of applicant’s Specification) and Masucci et al (US 6,498,667).
1). With regard to claim 1, Stiscia et al discloses an Optical Network Terminal (ONT) integrated circuit (IC) (Figures 1-3, integrated PON processor 240 in Figure 2, or integrated PON processor 340 with the electrical interfaces 362-378 etc., Abstract, [0020]-[0022] etc.) configured for use in an optical transceiver module (Figures 2 and 3, the ONT, [0020]-[0022] etc.; “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”), whereby the optical transceiver module is configured to have an optical interface (230 in Figures 2 and 3) for optical-to-electrical and electrical-to-optical conversion and configured to have an electrical network interface (Figure 2: the interface for Data Network, or Analog/Digital Video etc.; or Figure 3: the interface 378, or 362 etc.), the ONT IC comprising of: 
a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) for communicating electrically with the optical interface (230) of the optical transceiver module; 
a second interface (e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 378/362 etc.) for communicating electrically with the electrical network interface of the optical transceiver module; and 
a protocol processor (240 or 340 in Figures 2 and 3) that includes a control module (e.g., APON 250) and an adaptation unit (Network Protocol Module and Ethernet/MII etc. 320 and 350/360. Also refer to the module 246/248 in Figure 2), wherein the control module is configured to manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the ONT IC through the first interface (Figures 3 and 4 etc., the APON receives electrical signals from the optical module 230; the APON performs deframing, [0006], “Downstream data received from the OLT 110 is de-framed, OAM extracted, and processed according to its content and/or destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device on the Ethernet network and provides the ATM cells to the Ethernet interface (network data interface 246)”. Figure 4, [0152], [0153], “The delineated cells are filtered based on the header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended destination of an ATM cell. Accordingly, in one embodiment, the deframer module 412 is adapted to compare the virtual path (VP) identifiers of downstream ATM cells with the VP identifiers associated with the PON processor 240. Those downstream ATM cells having matched VP identifiers are passed to one of the security modules 422, 424 via the burst buffer 416 for further processing. ATM cells with mismatched VP are discarded by the deframer module 412”; [0159], “Once received at the intended ONT, the ONT "dechurns" the payloads of the ATM cells prior to providing the "clear" ATM cells to the ATM layer of a network protocol stack for further processing.”; [0162], “the deframer module 412 can be adapted to route a downstream cell to one of the security modules 422, 424 based on its APON identifier”; [0167] and [0176], “destined for a specific ONT”. That is, the APON performs OSI Layer2, or data link layer; and it is obvious that an optical data link layer address associated with the ONT is used) and 
wherein the adaption unit is electrically coupled to the control module and wherein the adaption unit includes an Ethernet Media Access Control (MAC) configured to enable Ethernet communications through the second interface ([0133] and [0143] etc., “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”.). 
Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used. 
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable optical transceiver module (Figures 6D-6F etc.) that can be used in a fiber to the home (FTTH) or fiber to the curb (FTTC) system, or a PON as shown in Figures 1 and 2 etc., as an optical network unit/terminal (Figure 1 etc., and [0023] [0031] and [0073] etc. [0023]: “The light source or transmitter for the ONU (optical network unit, i.e. the transceiver 100A) on customer premises (i.e. at the home 130) is 1310 nm wavelength”, and [0031]: “An optical transceiver having a filter with the exemplary reflective and transmissive wavelengths may be used in the optical network unit (ONU) on customer premises for example. In an alternate exemplary embodiment, the filter 206 or 206' may be made transparent to light at a wavelength of 1550 nm and reflective to light at a wavelength of 1310 nm for use in the OLT with a light source generating a light beam at a wavelength of 1550 nm”; as shown in Figures 2 and 4-6, the filter (206/206’) is implemented in the optical transceiver module, that is, the optical transceiver module and the ONU are “the same thing”), and the transceiver module can be plugged into another module (Figures 1 and 6 etc., [0073] etc., “provide hot pluggability of the optical transceiver”, or pluggable to another component/module). As shown in Figures 6D-6F and “Alternatively, the PCB 600 may include pads 610 at an edge or tongue of the PCB 600 to form an edge connection or alternatively a pluggable connector to allow pluggability into an edge connector or a second pluggable connector respectively of a host printed circuit board. Additionally, signal, power, and ground pads, contacts or electrical traces can have differing offset or staggering from one another and the edge of the PCB in order to provide hot pluggability of the optical transceiver. Thus when plugging into a powered up or hot host system, the ground connection is established first, the power connection second, and the signal connections last” ([0072]-[0073]), Tan et al discloses a type of small form factor pluggable (SFP) optical transceiver. Also, AAPA discloses that “small form factor pluggable (SFP) 210, 10G small form factor pluggable (XFP) 212 and XENPAK 214” are examples of the Multi-source agreement (MSA) optical modules (Figure 2 and [0002]-[0007]), and “An example of MSA optical modules used in a passive optical network (PON) is shown in FIG. 3”; as shown in Figure 3, an SFP optical transceiver (302) can be plugged into module 314 together as an ONT (or ONU) ([0007]; “ONUs/ONTs 314 can communicate by using MSA optical modules 302 (e.g., SFP) to generate optical signals”). AAPA also discloses “the highly integrated packaging approach can cut several months of system development and manufacturing time, consume less power and increase port densities over board-level solutions built from discrete components” “Multi-source agreement (MSA) developed so systems vendors can feel more confident about getting the components they need and being able to incorporate them without costly and time-consuming system redesigns”; that is, there are advantages to use the pluggable optical transceiver module (SFP, XFP and XENPAK etc.) in the optical network. (Note: Applicant’s claimed optical transceiver module actually “use different MSA form factors (e.g., SFP, SFP+, XFP)” (Spec [0051]) and “This ONU optical transceiver module can have relative form factor of an SFP or XFP” (Spec [0077]). And in the parent application, Appl. No. 12/982,872 (US 8,238,754), Applicant states “wherein the pluggable form factor of the network client optical transceiver module is selected from the group consisting essentially of: Small Form-factor Pluggable (SFP); 10 Gigabit Small Form-factor Pluggable (XFP); XENPAK; X2; and XPAK” (Claims 2 and 19 of US 8,238,754). That is, applicant’s claimed optical transceiver module is an MSA optical module).
Stiscia et al teaches “integrated onto into a single integrated circuit, thereby providing an integrated device” and “integrating the described functionality onto a single chip” ([0020]-0021]) and “A number of advantages can be obtained by integrating the functionality of various components of the PON processor 340 as a single integrated circuit. For one, ONT developers typically can implement more easily a single IC that provides an integrated solution compared to the effort and cost involved in developing an ONT using discrete components for its PON processor. Secondly, the cost of implementing an integrated solution can be much lower than with discrete components” ([0145]). Tan et al and AAPA disclose a pluggable optical transceiver module that can be conveniently and removably coupled to another device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ONT transceiver as a pluggable module as taught by Tan et al and AAPA in the system/method of Stiscia et al so that a compact transceiver module, which is “more easily manufactured to lower cost” and “more reliable”, can be obtained, and cost and power consumption can be reduced, and the maintenance and replacement can be made easier.
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the remote terminal (column 3 lines 46-49, column 8 lines 63-65 and column 9 lines 12-14 and 28-33 etc., and Figures 5 and 8 etc.); and the Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masucci et al with Stiscia et al and Tan et al and AAPA so that different addresses are processed by different components, and the function of the optical network unit/terminal is enhanced.
2). With regard to claim 2, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the adaptation unit is configured to process the transmission and reception of Open Systems Interconnect (OSI) Layer 3 communications (Stiscia: the Network Protocol Module and Ethernet/MII etc. 320 and 350/360, and also the module 246/248 in Figure 2, perform OSI Layer 3 communications. Masucci: Ethernet Mac 30 etc. perform OSI Layer 3 communications).  
3). With regard to claim 3, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the control module of the protocol processor manages the transmission and reception of optical data link layer communications including one or more of the following functions comprising: 
encapsulating user data into optical data link layer frames (basic operation of the OSI model. Stiscia: [0143] etc.); 
frame synchronization; 
forward error correction; 
physical layer addressing (Stiscia: [0021]; 
data packet queuing status reporting (Stiscia: [0187] –[0192]); 
operation administration and maintenance (OAM) message processing (Stiscia: [0021], [0089], [0136] and [0147] etc.; Masucci: column 7 lines 49-51); 
supporting quality of service (QoS) for different classes of data traffic; 
supporting provisioning and de-provisioning (Masucci: column 2 lines 9-12); and 
monitoring network alarms.  
4). With regard to claim 4, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the control module of the protocol processor performs functions conforming to an optical data link layer network protocol selected from the group consisting essentially of: 
ITU-T G.984 Gigabit PON (GPON) (AAPA: [003]); 
IEEE 802.3ah Ethernet PON (EPON) (Stiscia: [0128]. AAPA: [003]); 
ITU-T G.987 10 Gigabit PON (XG-PON); 
IEEE 802.3av 10 Gigabit Ethernet PON (lOG-EPON); 
ITU Next Generation PON (NG-PON);
 ITU NG-PON2; WDM-PON; 
ITU-T G.983 Broadband Passive Optical Network (BPON); and 
Data over Cable Service Interface Specification (DOCSIS) PON (D-PON/DPON).  
5). With regard to claim 5, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the Ethernet MAC of the adaptation unit includes a MAC address (Masucci: column 4 lines 42-45).  
6). With regard to claim 6, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the first interface includes a transmit serial interface and includes a receive serial interface (Stiscia: Figure 5).  
7). With regard to claim 7, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the transmit serial interface includes burst mode transmissions (Stiscia: [0182] etc.. Masucci: “burst transmissions” and “burst mode transmitter”).  
8). With regard to claim 8, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the second interface conforms to at least one interface from the group consisting essentially of: 
MII (Stiscia: 360/362); 
GMII; 
SGMII; 
RGMII; 
XGMII; 
XAUI; 
Serial (Masucci: column 4 line 38-41); 
Serial XFI; 
and SPI.  
9). With regard to claim 11, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the ONT IC is communication logic and memory combined into one or more integrated circuits (Stiscia: Figure 3 etc.;  Tan: Figure 6D; Masucci: Figure 1. Communication logic and memory combined into one or more integrated circuits).  
10). With regard to claim 12, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the protocol processor includes one or more micro controllers or central processing units (CPUs) (Stiscia: Figure 4 etc.;  Masucci: PON MAC. AAPA: Hi Speed ICs).  
11). With regard to claim 13, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the ONT IC includes a third interface for controlling the optical interface of the pluggable optical transceiver module (Stiscia: [0173]-[0175], “a control interface 406 to receive/transmit information between the controller 430 and the remainder of the PON processor 240. The control interface 406, in one embodiment, is adapted to provide control information to, and receive status information from, an optical module to which the APON interface 250 is connected (e.g., the optical module 230 of FIG. 2). This control information, in one embodiment, includes control data sent to the optical module and/or control information sent to the controller 430 of the APON interface 250. In one embodiment, the control interface 406 includes, for example, a two wire High Speed I2C interface (per Phillips Version 2.1 1999 specification)”, and “this implementation of the control interface 406 could provide flexibility and adaptability for multiple source optical modules”).
12). With regard to claim 14, Stiscia et al discloses a method of communicating for an integrated circuit (IC) (Figures 1-3, integrated PON processor 240 in Figure 2, or integrated PON processor 340 with the electrical interfaces 362-378 etc., Abstract, [0020]-[0022] etc.) of an optical transceiver module (Figures 2 and 3, the ONT, [0020]-[0022] etc.; “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”) for an optical network (passive optical network PON, similar to Figure 1, [0128]), the optical transceiver module configured to have an optical interface (230 in Figures 2 and 3) for optical-to-electrical and electrical-to-optical conversion and an electrical network interface (Figure 2: the interface for Data Network, or Analog/Digital Video; or Figure 3: the interface 378, or 362 etc.), the method of communicating for the IC comprising of: 
receiving a first electrical signal (from the optical module 230) through a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) of the IC, wherein the first interface of the IC is for coupling to the optical interface (230) of the optical transceiver module; 
processing the first electrical signal according to an optical data link layer protocol to de-encapsulate (deframing etc.) the first electrical signal to produce a first payload data ([0013], [0130] and [0139] etc.), wherein the first electrical signal includes a first optical data link layer address (Figures 3 and 4 etc., the APON receives electrical signals from the optical module 230; the APON performs deframing, [0006], “Downstream data received from the OLT 110 is de-framed, OAM extracted, and processed according to its content and/or destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device on the Ethernet network and provides the ATM cells to the Ethernet interface (network data interface 246)”. Figure 4, [0152], [0153], “The delineated cells are filtered based on the header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended destination of an ATM cell. Accordingly, in one embodiment, the deframer module 412 is adapted to compare the virtual path (VP) identifiers of downstream ATM cells with the VP identifiers associated with the PON processor 240. Those downstream ATM cells having matched VP identifiers are passed to one of the security modules 422, 424 via the burst buffer 416 for further processing. ATM cells with mismatched VP are discarded by the deframer module 412”; [0159], “Once received at the intended ONT, the ONT "dechurns" the payloads of the ATM cells prior to providing the "clear" ATM cells to the ATM layer of a network protocol stack for further processing.”; [0162], “the deframer module 412 can be adapted to route a downstream cell to one of the security modules 422, 424 based on its APON identifier”; [0167] and [0176], “destined for a specific ONT”. That is, the APON performs OSI Layer2, or data link layer; and it is obvious that an optical data link layer address associated with the ONT is used), wherein the first optical data link layer address is associated with the IC; 
encapsulating the first payload data according to an Ethernet protocol into one or more Ethernet frames using an Ethernet address associated with the IC ([0133] and [0143] etc. “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”); and 
transmitting the one or more Ethernet frames through a second interface of the IC (e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 378/362 etc.), wherein the second interface of the IC is for coupling to the electrical network interface of the optical transceiver module (Figures 2 and 3).  
Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used.
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable optical transceiver module (Figures 6D-6F etc.) that can be used in a fiber to the home (FTTH) or fiber to the curb (FTTC) system, or a PON as shown in Figures 1 and 2 etc., as an optical network unit/terminal (Figure 1 etc., and [0023] [0031] and [0073] etc. [0023]: “The light source or transmitter for the ONU (optical network unit, i.e. the transceiver 100A) on customer premises (i.e. at the home 130) is 1310 nm wavelength”, and [0031]: “An optical transceiver having a filter with the exemplary reflective and transmissive wavelengths may be used in the optical network unit (ONU) on customer premises for example. In an alternate exemplary embodiment, the filter 206 or 206' may be made transparent to light at a wavelength of 1550 nm and reflective to light at a wavelength of 1310 nm for use in the OLT with a light source generating a light beam at a wavelength of 1550 nm”; as shown in Figures 2 and 4-6, the filter (206/206’) is implemented in the optical transceiver module, that is, the optical transceiver module and the ONU are “the same thing”), and the transceiver module can be plugged into another module (Figures 1 and 6 etc., [0073] etc., “provide hot pluggability of the optical transceiver”, or pluggable to another component/module). As shown in Figures 6D-6F and “Alternatively, the PCB 600 may include pads 610 at an edge or tongue of the PCB 600 to form an edge connection or alternatively a pluggable connector to allow pluggability into an edge connector or a second pluggable connector respectively of a host printed circuit board. Additionally, signal, power, and ground pads, contacts or electrical traces can have differing offset or staggering from one another and the edge of the PCB in order to provide hot pluggability of the optical transceiver. Thus when plugging into a powered up or hot host system, the ground connection is established first, the power connection second, and the signal connections last” ([0072]-[0073]), Tan et al discloses a type of small form factor pluggable (SFP) optical transceiver. Also, AAPA discloses that “small form factor pluggable (SFP) 210, 10G small form factor pluggable (XFP) 212 and XENPAK 214” are examples of the Multi-source agreement (MSA) optical modules (Figure 2 and [0002]-[0007]), and “An example of MSA optical modules used in a passive optical network (PON) is shown in FIG. 3”; as shown in Figure 3, an SFP optical transceiver (302) can be plugged into module 314 together as an ONT (or ONU) ([0007]; “ONUs/ONTs 314 can communicate by using MSA optical modules 302 (e.g., SFP) to generate optical signals”). AAPA also discloses “the highly integrated packaging approach can cut several months of system development and manufacturing time, consume less power and increase port densities over board-level solutions built from discrete components” “Multi-source agreement (MSA) developed so systems vendors can feel more confident about getting the components they need and being able to incorporate them without costly and time-consuming system redesigns”; that is, there are advantages to use the pluggable optical transceiver module (SFP, XFP and XENPAK etc.) in the optical network. (Note: Applicant’s claimed optical transceiver module actually “use different MSA form factors (e.g., SFP, SFP+, XFP)” (Spec [0051]) and “This ONU optical transceiver module can have relative form factor of an SFP or XFP” (Spec [0077]). And in the parent application, Appl. No. 12/982,872 (US 8,238,754), Applicant states “wherein the pluggable form factor of the network client optical transceiver module is selected from the group consisting essentially of: Small Form-factor Pluggable (SFP); 10 Gigabit Small Form-factor Pluggable (XFP); XENPAK; X2; and XPAK” (Claims 2 and 19 of US 8,238,754). That is, applicant’s claimed optical transceiver module is an MSA optical module). 
Stiscia et al teaches “integrated onto into a single integrated circuit, thereby providing an integrated device” and “integrating the described functionality onto a single chip” ([0020]-0021]) and “A number of advantages can be obtained by integrating the functionality of various components of the PON processor 340 as a single integrated circuit. For one, ONT developers typically can implement more easily a single IC that provides an integrated solution compared to the effort and cost involved in developing an ONT using discrete components for its PON processor. Secondly, the cost of implementing an integrated solution can be much lower than with discrete components” ([0145]). Tan et al and AAPA disclose a pluggable optical transceiver module that can be conveniently and removably coupled to another device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ONT transceiver as a pluggable module as taught by Tan et al and AAPA in the system/method of Stiscia et al so that a compact transceiver module, which is “more easily manufactured to lower cost” and “more reliable”, can be obtained, and cost and power consumption can be reduced, and the maintenance and replacement can be made easier.
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the remote terminal (column 3 lines 46-49, column 8 lines 63-65 and column 9 lines 12-14 and 28-33 etc., and Figures 5 and 8 etc.); and the Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33), and the remote terminal includes a MAC address (column 4 lines 42-45 etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masucci et al with Stiscia et al and Tan et al and AAPA so that different addresses are processed by different components, and the function of the optical network unit/terminal is enhanced.
13). With regard to claim 15, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses the method of communicating for the IC of claim 14, the method further comprising: 
receiving a second electrical signal (upstream signals from interface 362 and 367 etc.) through the second interface of the IC from the electrical network interface of the pluggable optical transceiver module; 
processing the second electrical signal according to the Ethernet protocol using the Ethernet address to de-encapsulate the second electrical signal to produce a second payload data (Stiscia: e.g., upstream signals are processed by modules 320/360, [0135]-[0143] etc.; Masucci: upstream electrical signals are processed by Ethernet PHY 32 and Ethernet MAC 30); 
encapsulating the second payload data into a first optical data link layer frame including the first optical data link layer address according to the optical data link layer protocol (Stiscia: [0135], [0144], [0165] and [0171] etc., performed by APON 250. Masucci: performed by PON MAC 20, “PON MAC 20 which places the data into the proper upstream timeslots”); and 
transmitting the first optical data link layer frame through the first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) of the IC to the optical interface of the pluggable optical transceiver module, wherein the transmitting of the first optical data link layer frame is responsive to receiving an upstream bandwidth allocation in the first electrical signal (Stiscia: [0128], “the ONT is adapted to provide OLT notification of the burst buffer, thereby allowing the OLT to modify the bandwidth allocations”, [0183], [0188], [0191] and [0192] etc.).  
14). With regard to claim 16, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the optical data link layer protocol conforms to a network protocol selected from the group consisting essentially of: 
ITU-T G.984 Gigabit PON (GPON) (AAPA: [003]); 
IEEE 802.3ah Ethernet PON (EPON) (Stiscia: [0128]. AAPA: [003]); 
ITU-T G.987 10 Gigabit PON (XG-PON); 
IEEE 802.3av 10 Gigabit Ethernet PON (lOG-EPON); 
ITU Next Generation PON (NG-PON); 
ITU NG-PON2; 
WDM-PON; 
ITU-T G.983 Broadband Passive Optical Network (BPON), and 
Data over Cable Service Interface Specification (DOCSIS) PON (D-PON/DPON).  
15). With regard to claim 17, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the IC includes an Ethernet media access control (MAC) (Stiscia: “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”. Masucci: Ethernet MAC 30).  
16). With regard to claim 18, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the IC includes communication logic and memory combined into one or more integrated circuits (Stiscia: Figure 3 etc.;  Tan: Figure 6D; Masucci: Figure 1. Communication logic and memory combined into one or more integrated circuits).  
17). With regard to claim 19, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses wherein the IC includes one or more micro controllers or central processing units (CPUs) (Stiscia: Figure 4 etc.;  Masucci: PON MAC. AAPA: Hi Speed ICs).  
18). With regard to claim 20, Stiscia et al discloses a method of communicating for an integrated circuit (IC) (Figures 1-3, integrated PON processor 240 in Figure 2, or integrated PON processor 340 with the electrical interfaces 362-378 etc., Abstract, [0020]-[0022] etc.) of an optical transceiver module (Figures 2 and 3, the ONT, [0020]-[0022] etc.; “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”) for an optical network (passive optical network PON, similar to Figure 1, [0128]), the optical transceiver module configured to have an optical interface (230 in Figures 2 and 3) for optical-to-electrical and electrical-to-optical conversion and an electrical network interface (Figure 2: the interface for Data Network, or Analog/Digital Video; or Figure 3: the interface 378, or 362 etc.), the method of communicating for the IC comprising of: 
receiving a first electrical signal (from the optical module 230) through a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) of the IC, wherein the first interface of the IC is for coupling to the optical interface (230) of the optical transceiver module; 
processing the first electrical signal according to an optical data link layer protocol using a first optical data link layer address to de-encapsulate (deframing etc.) the first electrical signal to produce a first payload data ([0013], [0130] and [0139] etc.), wherein the first optical data link layer address is associated with the IC (Figures 3 and 4 etc., the APON receives electrical signals from the optical module 230; the APON performs deframing, [0006], “Downstream data received from the OLT 110 is de-framed, OAM extracted, and processed according to its content and/or destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device on the Ethernet network and provides the ATM cells to the Ethernet interface (network data interface 246)”. Figure 4, [0152], [0153], “The delineated cells are filtered based on the header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended destination of an ATM cell. Accordingly, in one embodiment, the deframer module 412 is adapted to compare the virtual path (VP) identifiers of downstream ATM cells with the VP identifiers associated with the PON processor 240. Those downstream ATM cells having matched VP identifiers are passed to one of the security modules 422, 424 via the burst buffer 416 for further processing. ATM cells with mismatched VP are discarded by the deframer module 412”; [0159], “Once received at the intended ONT, the ONT "dechurns" the payloads of the ATM cells prior to providing the "clear" ATM cells to the ATM layer of a network protocol stack for further processing.”; [0162], “the deframer module 412 can be adapted to route a downstream cell to one of the security modules 422, 424 based on its APON identifier”; [0167] and [0176], “destined for a specific ONT”. That is, the APON performs OSI Layer2, or data link layer; and it is obvious that an optical data link layer address associated with the ONT is used); and 
processing the first payload data in accordance with an Open Systems Interconnect (OSI) Layer 3 protocol ([0133] and [0143] etc., “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”; the Network Protocol Module and Ethernet/MII etc. 320 and 350/360, and also the module 246/248 in Figure 2, perform OSI Layer 3 communications).  
Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used.
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable optical transceiver module (Figures 6D-6F etc.) that can be used in a fiber to the home (FTTH) or fiber to the curb (FTTC) system, or a PON as shown in Figures 1 and 2 etc., as an optical network unit/terminal (Figure 1 etc., and [0023] [0031] and [0073] etc. [0023]: “The light source or transmitter for the ONU (optical network unit, i.e. the transceiver 100A) on customer premises (i.e. at the home 130) is 1310 nm wavelength”, and [0031]: “An optical transceiver having a filter with the exemplary reflective and transmissive wavelengths may be used in the optical network unit (ONU) on customer premises for example. In an alternate exemplary embodiment, the filter 206 or 206' may be made transparent to light at a wavelength of 1550 nm and reflective to light at a wavelength of 1310 nm for use in the OLT with a light source generating a light beam at a wavelength of 1550 nm”; as shown in Figures 2 and 4-6, the filter (206/206’) is implemented in the optical transceiver module, that is, the optical transceiver module and the ONU are “the same thing”), and the transceiver module can be plugged into another module (Figures 1 and 6 etc., [0073] etc., “provide hot pluggability of the optical transceiver”, or pluggable to another component/module). As shown in Figures 6D-6F and “Alternatively, the PCB 600 may include pads 610 at an edge or tongue of the PCB 600 to form an edge connection or alternatively a pluggable connector to allow pluggability into an edge connector or a second pluggable connector respectively of a host printed circuit board. Additionally, signal, power, and ground pads, contacts or electrical traces can have differing offset or staggering from one another and the edge of the PCB in order to provide hot pluggability of the optical transceiver. Thus when plugging into a powered up or hot host system, the ground connection is established first, the power connection second, and the signal connections last” ([0072]-[0073]), Tan et al discloses a type of small form factor pluggable (SFP) optical transceiver. Also, AAPA discloses that “small form factor pluggable (SFP) 210, 10G small form factor pluggable (XFP) 212 and XENPAK 214” are examples of the Multi-source agreement (MSA) optical modules (Figure 2 and [0002]-[0007]), and “An example of MSA optical modules used in a passive optical network (PON) is shown in FIG. 3”; as shown in Figure 3, an SFP optical transceiver (302) can be plugged into module 314 together as an ONT (or ONU) ([0007]; “ONUs/ONTs 314 can communicate by using MSA optical modules 302 (e.g., SFP) to generate optical signals”). AAPA also discloses “the highly integrated packaging approach can cut several months of system development and manufacturing time, consume less power and increase port densities over board-level solutions built from discrete components” “Multi-source agreement (MSA) developed so systems vendors can feel more confident about getting the components they need and being able to incorporate them without costly and time-consuming system redesigns”; that is, there are advantages to use the pluggable optical transceiver module (SFP, XFP and XENPAK etc.) in the optical network. (Note: Applicant’s claimed optical transceiver module actually “use different MSA form factors (e.g., SFP, SFP+, XFP)” (Spec [0051]) and “This ONU optical transceiver module can have relative form factor of an SFP or XFP” (Spec [0077]). And in the parent application, Appl. No. 12/982,872 (US 8,238,754), Applicant states “wherein the pluggable form factor of the network client optical transceiver module is selected from the group consisting essentially of: Small Form-factor Pluggable (SFP); 10 Gigabit Small Form-factor Pluggable (XFP); XENPAK; X2; and XPAK” (Claims 2 and 19 of US 8,238,754). That is, applicant’s claimed optical transceiver module is an MSA optical module). 
Stiscia et al teaches “integrated onto into a single integrated circuit, thereby providing an integrated device” and “integrating the described functionality onto a single chip” ([0020]-0021]) and “A number of advantages can be obtained by integrating the functionality of various components of the PON processor 340 as a single integrated circuit. For one, ONT developers typically can implement more easily a single IC that provides an integrated solution compared to the effort and cost involved in developing an ONT using discrete components for its PON processor. Secondly, the cost of implementing an integrated solution can be much lower than with discrete components” ([0145]). Tan et al and AAPA disclose a pluggable optical transceiver module that can be conveniently and removably coupled to another device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ONT transceiver as a pluggable module as taught by Tan et al and AAPA in the system/method of Stiscia et al so that a compact transceiver module, which is “more easily manufactured to lower cost” and “more reliable”, can be obtained, and cost and power consumption can be reduced, and the maintenance and replacement can be made easier.
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the remote terminal (column 3 lines 46-49, column 8 lines 63-65 and column 9 lines 12-14 and 28-33 etc., and Figures 5 and 8 etc.); and the Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masucci et al with Stiscia et al and Tan et al and AAPA so that different addresses are processed by different components, and the function of the optical network unit/terminal is enhanced.
19). With regard to claim 21, Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 20 above. And the combination of Stiscia et al and Tan et al and AAPA and Masucci et al further discloses the method of communicating for the IC of claim 20, further comprising of: 
encapsulating at least a portion of the first payload data according to an Ethernet protocol into one or more Ethernet frames using an Ethernet address associated with the IC (Stiscia: [0133] and [0143] etc. “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”. Masucci: Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33), and the remote terminal includes a MAC address, column 4 lines 42-45 etc.); and 
transmitting the one or more Ethernet frames through a second interface of the IC, wherein the second interface of the IC is for coupling to the electrical network interface of the pluggable optical transceiver module (Stiscia: e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 378/362 etc.).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiscia et al and Tan et al and AAPA and Masucci et al as applied to claim 1 above, and further in view of Levinson et al (US 2003/0053170).
Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 1 above. But, Stiscia et al and Tan et al and AAPA and Masucci et al do not expressly disclose wherein the second interface includes a serializer and a deserializer (SerDes).  
However, to use a SerDes for connecting a transceiver to a user device is known in the art. AAPA also teaches “Some high speed optical modules also incorporate serializer and deserializer (mux/demux) 108 functions as illustrated in optical module 112. A serializer multiplexes multiple parallel slow rate digital data streams into a single high speed digital stream and a deserializer demultiplexes a single high speed digital stream into multiple parallel slower rate digital streams. Serializers typically incorporate a clock multiplier unit (CMU) that converts a parallel input clock signal into a serial output clock signal and deserializers typically incorporate clock data recovery (CDR) functions that recover a clock signal from a serial analog data stream”. Another prior art, Levinson et al, discloses an optical pluggable transceiver (Figures 2A and 8-10 etc.), in which an electrical interface (110/120 in Figure 2A; SER-DES in Figures 8-10) is used for electrical signal communications between the optical transceiver and a user/customer device (e.g., host etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an SerDes interface as taught by Levinson et al in the system/method of Stiscia et al and Tan et al and AAPA and Masucci et al so that the transceiver can properly process the de-serialized input electrical different signals, and the also other signals (e.g., clock signal etc.) can be communicated between the optical transceiver and a user/customer device.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiscia et al and Tan et al and AAPA and Masucci et al as applied to claim 14 above, and further in view of ITU-T (ITU-T G.983.1 Broadband optical access systems based on Passive Optical Networks (PON), October 1998) and Lee et al (US 2003/0133460).
Stiscia et al and Tan et al and AAPA and Masucci et al disclose all of the subject matter as applied to claim 14 above. But, Stiscia et al and Tan et al and AAPA and Masucci et al do not expressly disclose wherein the first optical data link layer address associated with the IC is assigned by processing optical data link layer communications according to the optical data link layer protocol.
However, ITU-T recommends a ranging procedure/method: 
“There are two possible example methods to install an ONU: 
Method A: The serial number of the ONU is registered at the OLT by the OpS system. 
Method B: The serial number of the ONU is not registered at the OLT by the OpS system. It requires an automatic detection mechanism of the serial number (or soft coded unique number) of the ONU. 
For either Method A or Method B, ranging of an ONU may be initiated in two possible ways:
1) the network operator enables the ranging process to start when it is known that a new ONU has been connected. After successful ranging (or a time-out), ranging is automatically stopped;
2) the OLT periodically and automatically initiates the ranging process, testing to see if any new ONUs have been connected. The frequency of polling is programmable such that a ranging window can be opened every millisecond or every second under instruction of the OpS system.” 
(page 64, 8.4.1.1. The installation method of ONUs).
And “During the ranging protocol, the ONU is assigned a number, PON_ID. This PON_ID can be from 0 to 63, mapped in the range 0x00 to 0x3F” (page 34, Table 11).
Page 49-50 (MESSAGES in the PLOAM channel) Table 17: “Assign_PON_ID. It links a free PON_ID number with the serial number also provided in this message. OLT → ONU. When the OLT has found the serial number of a unique ONU. 3 The ONU with this serial number uses this PON_ID and will be addressed by this PON_ID”.
“Serial_number_ONU, It contains the serial number of an ONU. OLT ← ONU. The ONU sends this message when in ranging mode and on receipt of a ranging grant or a PLOAM grant. X (may be sent several times during the ranging protocol). The OLT extracts the serial number and can assign a free PON_ID to this ONU”.
Another prior art, Lee et al, discloses a PON system (Figures 2 and 3 etc.), and “FIG. 7 is a view showing a format of a registration request frame for an ONU registration request among the PON-function control frames” and “When the registration of a corresponding ONU is requested, a temporary ONU ID is recorded in the temporary ONU ID field 63 of the registration request frame” ([0068]-[0069]); and “FIG. 8 is a view showing a format of a registration response frame for an ONU registration response among the PON-function control frames. The registration response frame corresponds to a downstream packet to be used when the OLT 20 informs a corresponding ONU of a registration result after registering the corresponding ONU” and “Referring to FIG. 8, the registration response frame comprises an SOP field 70, a packet type field 71, a 6-bit control type field 72, a 6-byte temporary ONU ID field 73, a 1-byte registration ONU ID field 74, a 3-byte RTT field 75 and a 2-byte HCS field 76. … . When the registration of a corresponding ONU is requested, a temporary ONU ID is recorded in the temporary ONU ID field 73 of the registration response frame and a new ONU ID given by the OLT 20 is recorded in the registration ONU ID field 74. ...” ([0070]-[0071]); and for Figure 14, “The OLT 20 records a new ONU ID in the registration ONU ID field 74. ...” and “The OLT 20 transmits the registration response frame shown in FIG. 8 including the new ONU ID and the RTT to a corresponding ONU 22x (x=i or j)” ([0089]-[0090] and [0097]), and “d) registering, by the OLT of the ONU requesting an ONU registration, in an ONU list after calculation of the RTT such that the OLT gives a new ONU ID to the ONU, and transmits a registration response frame including the new ONU ID and the RTT to the ONU requesting the ONU registration” (claim 1). That is, combination of Stiscia et al and Tan et al and AAPA and Masucci et al and the ITU-T and Lee et al teaches/suggests: an optical data link layer address associated with an ONU/ONT IC is assigned by processing optical data link layer communications according to the optical data link layer protocol.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of ITU-T and Lee et al with Stiscia et al and Tan et al and AAPA and Masucci et al so that the management and controlling of the ONUs/ONTs can made more convenient, and by the assigned address/ID, the scheduling/transmission (to/from specific ONU/ONT) can be made easier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0057688

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        May 13, 2022